                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                    :
     Plaintiff                               :
                                             :               No. 1:19-cv-1673
             v.                              :
                                             :               (Judge Kane)
UNITED STATES OF AMERICA,                    :
     Defendant                               :

                                       ORDER

      AND NOW, on this 21st day of January 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s emergency motion for injunctive relief (Doc. No. 16) is DENIED;

      2. Plaintiff’s request for injunctive relief set forth in his complaint (Doc. No. 1) is
         DISMISSED;

      3. The Government’s requests to dismiss Plaintiff’s complaint pursuant to 28 U.S.C.
         §§ 1915A & 1915(e)(2) or, alternatively, to transfer the above-captioned case to the
         Middle District of Florida (Doc. No. 19) are DENIED; and

      4. The Government is directed to answer or otherwise respond to Plaintiff’s complaint
         within thirty (30) days of the date of this Order.


                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania
